06798DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a test device comprising:
both of the first sensing area and the second sensing area comprising a chemical and/or reagent in electrical connection with a first electrode and a second electrode, respectively;

The Prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 12, a test device comprising:
a second intermediate isolating layer disposed in-between the first planar intermediate isolating layer and the first planar surface, wherein the second intermediate isolating layer contains a second heating element.

The closest references are Bergstedt (US 2014/0051159), Chambers (US 2012/0267245), Chiu (US 2009/0152113), Wang (US 2010/0126884), Riggles (US 2013/0105074), Samproni (US-20170184532), Wang (US-20100126884), Iyengar (US-20090026074), Tanike (US-20040005721), Aas (US-8728288), Lauks (US-8506778), Guo (US-6033866), Chan (US-5700360),  Chiu (US-20160146823), , but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samproni (US-20170184532), Wang (US-20100126884), Iyengar (US-20090026074), Tanike (US-20040005721), Aas (US-8728288), Lauks (US-8506778), Guo (US-6033866), Chan (US-5700360),  Chiu (US-20160146823), Nam (US-20150155828), Woolverton (US-8586389), Murari (US-7898267), Sun (US-9188556), Pace (US-7189314), Le Neel (US-9448198), Archibald (US-20180169654), Matsumoto (US-20080063566), Marquant (US-20040154923), Mieda (US-20130087458), Basore (WO-9208973), Tareda (EP-315972), Miyata (EP-291194), May (EP-291194), Garbridge (WO-8806723), Friberg (WO-8806062), Murray (WO-8705533), Bedarida (WO-8703825), Bruso (GB-2180933), Hargreaves (WO-8701206-), Sawayashiki (US-7951610).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761